FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                    March 9, 2012
                                TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                    Clerk of Court

 CLARENCE BALDWIN,

              Plaintiff - Appellant,
                                                        No. 11-1457
 v.                                            (D.C. No. 1:11-CV-01647-LTB)
                                                       (D. Colorado)
 CSPO OFFICER O’CONNOR, #2057;
 D.D.A. GAIL S. WARKENTIN,
 #23429; JUDGE BARNEY IUPPA,
 #002799,

              Defendants - Appellees.


                           ORDER AND JUDGMENT *


Before KELLY, HARTZ, and HOLMES, Circuit Judges.


      Clarence Baldwin is a prisoner in the custody of the Colorado Department

of Corrections. He filed a claim in the United States District Court for the

District of Colorado under 42 U.S.C. § 1983, alleging violations of his

constitutional rights by the police officer who arrested him, the deputy district


      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
attorney who prosecuted him, and the district-court judge who presided in his

case. His claims included illegal search and seizure, violations of due process,

subjection to double jeopardy, and prosecutorial misconduct. The only relief he

sought was damages. The district court dismissed his claims without prejudice

under Heck v. Humphrey, 512 U.S. 477 (1994). Mr. Baldwin appeals. We have

jurisdiction under 28 U.S.C. § 1291 and affirm.

      The district court’s opinion properly applied Heck. It recognized that Heck

bars any claim for damages if the claim’s success “would necessarily imply the

invalidity of [the] conviction or sentence.” 512 U.S. at 487. It also noted that the

success of a search-and-seizure claim “would not necessarily imply that the

plaintiff’s conviction was unlawful,” id. n.7, but that Mr. Baldwin could recover

damages only if he could “prove not only that the search was unlawful, but that it

caused him actual, compensable injury, . . . which . . . does not encompass the

‘injury’ of being convicted and imprisoned.” Id. Discerning that Mr. Baldwin

did not allege any injury other than his conviction, the court concluded that Heck

required the dismissal of all claims.

      On appeal Mr. Baldwin does not challenge the district court’s

characterization of his allegations. He merely reiterates that his current

incarceration is unlawful. We therefore hold that the dismissal below was proper.




                                         -2-
      We AFFIRM the judgment of the district court. Mr. Baldwin’s motion to

proceed in forma pauperis is DENIED. Mr. Baldwin shall pay the entire filing

fee for this appeal forthwith.

                                     ENTERED FOR THE COURT


                                     Harris L Hartz
                                     Circuit Judge




                                      -3-